Citation Nr: 1021824	
Decision Date: 06/14/10    Archive Date: 06/24/10	

DOCKET NO.  07-06 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
hypertension, with postoperative residuals of coronary artery 
disease and myocardial infarction, claimed as secondary to 
service-connected Type II diabetes mellitus.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
kidney disease, including nephropathy, claimed as secondary 
to service-connected Type II diabetes mellitus.   

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from August 1956 to 
June 1979.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

In a rating decision of March 1988, the RO denied entitlement 
to service connection for the postoperative residuals of 
coronary artery disease, status post myocardial infarction.  
In a subsequent rating decision of December 2001, the RO 
denied entitlement to service connection for hypertension, 
with postoperative residuals of coronary artery disease and 
myocardial infarction.  In that same rating decision, the RO 
denied entitlement to service connection for kidney disease, 
including nephropathy.  The Veteran voiced no disagreement 
with any of those determinations, with the result that they 
have now become final.  

Since the time of the December 2001 rating decision, the 
Veteran has submitted additional evidence in an attempt to 
reopen his claims.  The RO found such evidence both new and 
material, but continued its denial of service connection for 
the disabilities at issue.  The current appeal ensued.  

Finally, for reasons which will become apparent, the appeal 
as to the issues of service connection for hypertension with 
postoperative residuals of coronary artery disease and 
myocardial infarction, and kidney disease, including 
nephropathy, on a de novo basis, as well as a total 
disability rating based upon individual unemployability, is 
being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify you if further 
action is required on your part.  


FINDINGS OF FACT

1.  In a rating decision of March 1988, the RO denied 
entitlement to service connection for the postoperative 
residuals of coronary artery disease, status post myocardial 
infarction.  

2.  In a rating decision of December 2001, the RO denied 
entitlement to service connection for hypertension with 
postoperative residuals of coronary artery disease and 
myocardial infarction, as well as for kidney disease, 
including nephropathy.  

3.  Evidence submitted since the time of the December 2001 
rating decision denying entitlement to service connection for 
hypertension with postoperative residuals of coronary artery 
disease and myocardial infarction, and kidney disease, 
including nephropathy, is neither cumulative nor redundant, 
and of sufficient significance that it raises a reasonable 
possibility of substantiating the Veteran's current claims.  


CONCLUSIONS OF LAW

1.  The decision of the RO in March 1988 denying the 
Veteran's claim for service connection for postoperative 
coronary artery disease, status post myocardial infarction, 
is final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 2002); 
38 C.F.R. § 20.1103 (2009).  

2.  The decision of the RO in December 2001 denying the 
Veteran's claims for service connection for hypertension with 
postoperative residuals of coronary artery disease and 
myocardial infarction, as well as kidney disease, including 
nephropathy, is final.  38 U.S.C.A. §§ 1110, 1131, 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).  

3.  Evidence received since the RO denied entitlement to 
service connection for hypertension with postoperative 
residuals of coronary artery disease and myocardial 
infarction, as well as kidney disease, including nephropathy, 
in December 2001 is both new and material, and sufficient to 
reopen the Veteran's claims.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate the claim; (2) inform the 
Veteran about the information and evidence that VA will seek 
to provide; and (3) inform the Veteran about the information 
and evidence he is expected to provide.  

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
November and December 2004, as well as in March 2006.  In 
that correspondence, VA informed the Veteran that, in order 
to reopen his claims, new and material evidence was needed.  
VA also told the Veteran that, in order to substantiate a 
claim for service connection, the evidence needed to show 
that he had a current disability, a disease or injury in 
service, and evidence of a nexus between the postservice 
disability and the disease or injury in service, which was 
usually shown by medical records and medical opinions.  
Finally, the Veteran was informed that, in order to prevail 
on a claim for secondary service connection, the evidence 
needed to shown that the disability for which service 
connection was being sought was in some way proximately due 
to, the result of, or aggravated by a service-connected 
disability or disabilities.  To the extent there existed any 
error by VA in providing the notice required by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), such error was 
nonprejudicial, in that it did not affect the essential 
fairness of the adjudicatory process.  In point of fact, 
based on a review of the entire file, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claims.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki v. Sanders, 129 
S.Ct. 1696 (2009); see also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the claims.  The evidence of record 
provides sufficient information to adequately evaluate the 
claims, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In reaching the following determination, the Board has 
reviewed all the evidence in the Veteran's claims file, which 
includes:  his multiple contentions, including those offered 
during the course of an RO hearing in March 2007, as well as 
service treatment records, and both VA and private treatment 
records and examination reports.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim, and what the evidence in the claims file shows, 
or fails to show, with respect to each claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran in this case seeks service connection for 
hypertension, with postoperative residuals of coronary artery 
disease and myocardial infarction, as well as for kidney 
disease, including nephropathy.  In pertinent part, it is 
contended that both of those disabilities are in some way 
proximately due to, the result of, or aggravated by the 
Veteran's service-connected Type II diabetes mellitus.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2009).  

Establishing service connection generally requires medical, 
or in certain circumstances, lay evidence of (1) a current 
disability; (2) an inservice incurrence or aggravation of a 
disease or injury; and (3) a nexus between the claimed 
inservice disease or injury and the present disability.  
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Moreover, where a Veteran served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and cardiovascular/renal disease, including 
hypertension and nephropathy, becomes manifest to a degree of 
10 percent within one year of date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).  

Service connection may additionally be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  Moreover, the United States 
Court of Appeals for Veterans Claims (Court) has held that 
when aggravation of a Veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service 
connected to the extent of the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439, 446 (1995).  

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection, has been 
amended.  Under the revised 38 C.F.R. § 3.310(b) [the 
existing provision at 38 C.F.R. § 3.310(b) was moved to 
subsection (c)], the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service connected.  In reaching this 
determination as to aggravation of a nonservice-connected 
disability, consideration is required as to what the 
competent evidence establishes as a baseline level of 
severity of the nonservice-connected disease or injury (prior 
to the onset of aggravation by the service-connected 
condition) in comparison to the medical evidence establishing 
the current level of severity of the nonservice-connected 
disease or injury.  These findings as to baseline and current 
levels of severity are to be based upon application of the 
corresponding criteria under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) for evaluating that 
particular nonservice-connected disorder.  See 71 Fed. Reg. 
52,744-47 (September 7, 2006).  

Notwithstanding the aforementioned, once entitlement to 
service connection for a given disorder has been denied by a 
decision of the RO, that decision, absent disagreement by the 
Veteran within a period of one year, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers.  Evidence is "material" 
if, by itself, or when considered with previous evidence of 
record, it relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2009).  In addition, new evidence may be 
found to be material if it provides a "more complete picture 
of the circumstances surrounding the origin of the Veteran's 
injury or disability, even where it will not eventually 
convince the Board of Veterans' Appeals to alter its 
decision."  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

New and Material Evidence

As regards the Veteran's current claims for service 
connection, the Board notes that, in Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008), the United States Court of Appeals for 
the Federal Circuit held that the "factual basis" of a claim 
for service connection is the Veteran's disease or injury, 
rather than the symptoms of that disease or injury.  
Moreover, a properly diagnosed disease or injury cannot be 
considered the same factual basis as a distinctly diagnosed 
disease or injury.  As a consequence, for purposes of 
38 U.S.C.A. § 7104(b), claims which are based upon distinctly 
and properly diagnosed diseases or injuries must be 
considered separate and distinct claims.  This is to say that 
a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  Rather, the two claims must be considered 
independently, because they rest on different factual bases.  

In the case at hand, at the time of the prior March 1988 
rating decision, the RO denied entitlement to service 
connection for postoperative residuals of coronary artery 
disease, status post myocardial infarction.  Moreover, in a 
subsequent rating decision of December 2001, the RO denied 
entitlement to service connection for hypertension with 
postoperative residuals of coronary artery disease and 
myocardial infarction, as well as for kidney disease, 
including nephropathy.  The Veteran's current claim and 
accompanying evidence reflects those very same disabilities.  
Inasmuch as the Veteran's claims are based on the very same 
diagnoses as his previous claims, they must be considered on 
a "new and material" basis.  See Boggs, supra.  

In the present case, at the time of the March 1988 rating 
decision, it was noted that service treatment records were 
negative for heart disease or hypertension.  Moreover, 
postservice treatment records first showed evidence of heart 
disease in 1985, at which time the Veteran complained of 
chest pain.  Apparently, the Veteran had sustained a 
myocardial infarction in May 1986.  Cardiac catheterization 
showed evidence of coronary artery disease, as a result of 
which the Veteran underwent angioplasty.  Based on such 
evidence, the RO concluded that heart disease was not 
incurred in service, or shown to a compensable degree within 
one year of service discharge.  

At the time of a subsequent rating decision in December 2001, 
it was noted that evidence in the Veteran's claims file 
showed a diagnosis of hypertension as early as 1985.  Further 
noted was a history of heart disease in 1985 and 1986.  
Reportedly, a Phoenix VA rating examination showed a history 
of hypertension beginning in September 1999, which the 
Veteran controlled with medication.  The Veteran's blood 
pressure ran in the range from 160-170/80-85.  Moreover, on 
VA examination, the Veteran's blood pressure was reported as 
145/68.  While Phoenix VA medical treatment records showed 
ongoing treatment for hypertension, the Veteran's service 
treatment records showed no findings or complaints referable 
to hypertension.  Based on such findings, the RO concluded 
that the evidence of record did not show that hypertension or 
heart disease were related to the Veteran's service-connected 
condition of diabetes mellitus.  Nor was there any evidence 
of hypertension or heart disease during service, or within 
the first year following service discharge.  Significantly, 
hypertension and heart disease were first shown years prior 
to the onset of the Veteran's service-connected diabetes 
mellitus.  Moreover, there existed no competent scientific or 
medical evidence relating the Veteran's cardiovascular 
disease (i.e., hypertension and heart disease) to herbicide 
exposure in the Republic of Vietnam.  

Regarding service connection for nephropathy, a review of VA 
treatment records showed a diagnosis of that disability with 
a history of chronic renal failure from chronic 
glomerulonephritis since 1997.  Moreover, during the course 
of a VA rating examination, it was noted that the Veteran had 
experienced some sort of kidney problem for the past four to 
five years, ultimately leading to a kidney biopsy.  Based on 
a review of the evidence, the RO concluded that the Veteran's 
nephropathy was unrelated to his service-connected diabetes 
mellitus.  Nor was there any evidence of renal disease during 
the Veteran's period of active military service.  
Significantly, in the opinion of the RO, the Veteran's kidney 
condition could not be considered related to his diabetes 
mellitus, inasmuch as a chronic kidney disease process had 
existed for at least two years prior to the Veteran's 
diagnosis of diabetes.  

Both the March 1988 rating decision denying entitlement to 
service connection for postoperative coronary artery disease, 
status myocardial infarction, and the December 2001 rating 
decision denying service connection for hypertension with 
postoperative residuals of coronary artery disease and 
myocardial infarction, as well as kidney disease, including 
nephropathy, were adequately supported by and consistent with 
the evidence then of record, and have now become final.  

Evidence submitted since the time of the RO's December 2001 
decision, consisting, for the most part, of VA and private 
treatment records and examination reports, as well as the 
Veteran's testimony offered during the course of an RO 
hearing in March 2007, is both "new" and "material" as to the 
issues of service connection for 

the postoperative residuals of coronary artery disease and 
myocardial infarction, and kidney disease, including 
nephropathy.  More specifically, since the time of the 
December 2001 rating decision, the Veteran has received a 
diagnosis of chronic renal failure secondary to 
glomerulonephritis, which, on one occasion, was described as 
"related to diabetes," as well as hypertension and coronary 
artery disease.  Significantly, while following a VA 
examination in November 2004, the examiner indicated that it 
was "virtually impossible" for him to determine if the 
Veteran's hypertension and coronary artery disease were a 
manifestation of his diabetes (as opposed to a "natural 
progression" of his state of health), he nonetheless 
indicated that both of those conditions could worsen 
"secondary to diabetes," inasmuch as diabetes had a natural 
trend to decrease microvascular and microneurological 
function.  Moreover, in a clinical record of October 2005, a 
VA nephrologist indicated that the Veteran's hypertension was 
"related to or a consequence of the kidney disease that is 
caused by a combination of chronic glomerulonephritis and 
diabetic nephropathy."  Such evidence, at a minimum, provides 
a "more complete picture of the circumstances surrounding the 
origin of the Veteran's injuries or disabilities," and, 
accordingly, is sufficient to reopen the Veteran's 
previously-denied claims.  


ORDER

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for hypertension, 
with postoperative residuals of coronary artery disease and 
myocardial infarction, the benefit sought on appeal as to 
that matter is granted.  

New and material evidence having been submitted to reopen a 
claim of entitlement to service connection for kidney 
disease, including nephropathy, the benefit sought on appeal 
as to that matter is granted.  





REMAND

Having determined that new and material evidence has been 
submitted sufficient to reopen the Veteran's previously-
denied claims for service connection for hypertension, with 
postoperative residuals of coronary artery disease  and 
myocardial infarction, and kidney disease, including 
nephropathy, the Board must now proceed to a de novo review 
of all pertinent evidence of record.  That evidence, however, 
raises some question as to the exact nature and etiology of 
the disabilities at issue.  

In that regard, and as noted above, following a VA medical 
examination in November  2004, the examiner indicated that it 
was "virtually impossible" for him to tell if the Veteran's 
hypertension and coronary artery disease were manifestations 
of his service-connected diabetes mellitus, as opposed to a 
natural progression of his state of health.  Moreover, during 
the course of a subsequent VA medical examination in 
June 2008, the examiner indicated that, while there was no 
evidence of hypertension, the Veteran did, in fact, suffer 
from arteriosclerotic cardiovascular disease, for which he 
had undergone coronary artery bypass grafting.  According to 
the examiner, the Veteran's cardiac problem was unrelated to 
diabetes mellitus, which was first diagnosed in 2004.  
Moreover, the Veteran's glomerulonephritis had been diagnosed 
prior to the onset of diabetes mellitus.  

Based on the aforementioned, there continues to exist some 
ambiguity as to the relationship, if any, between the 
Veteran's cardiovascular disease (including hypertension) and 
kidney disease (including nephropathy) and service-connected 
Type II diabetes mellitus.  Moreover, an opinion has yet to 
be obtained as to whether the disabilities in question are in 
some way aggravated by the Veteran's service-connected 
diabetes mellitus.  Such an opinion is necessary prior to a 
final adjudication of the Veteran's current claims for 
service connection.  

The resolution of the service connection claims could have an 
effect upon the veteran's claim for TDIU, and a Board 
determination on that claim is not warranted until 
development is completed on the other claims.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision on one issue cannot be 
rendered until the other issue has been considered).  
Moreover, the question of his asserted inability to secure 
and follow substantially gainful employment due to his 
service-connected disabilities should be addressed upon 
examination.

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2005, the date of 
the most recent VA outpatient treatment 
records in the claims file, should be 
obtained and incorporated in the claims 
folder.  The Veteran should be requested 
to identify any pertinent private 
outpatient treatment records not 
previously obtained or indentified and be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the claims file.  In 
addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  The Veteran should then be afforded 
VA examinations by appropriate 
specialists in order to more accurately 
determine the exact nature and etiology 
of his cardiovascular disease (including 
claimed hypertension with postoperative 
residuals of coronary artery disease and 
myocardial infarction) and kidney 
disease, including nephropathy.  The 
RO/AMC is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notification(s) must be 
associated with the claims file.  

As regards the requested examinations, 
all pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  

Following completion of the 
aforementioned examinations, the 
appropriate examiner or examiners should 
specifically comment as to whether the 
Veteran currently suffers from chronic, 
clinically-identifiable hypertension 
(with postoperative residuals of coronary 
artery disease and myocardial 
infarction), and, if so, whether that 
disability is as likely as not 
proximately due to, the result of, or 
aggravated by the Veteran's service-
connected Type II diabetes mellitus.  

The appropriate examiner or examiners 
should, additionally, specifically 
comment as to whether the Veteran's 
kidney disease, including nephropathy, is 
as likely as not proximately due to, the 
result of, or aggravated by the Veteran's 
service-connected Type II diabetes 
mellitus.  All information and opinions, 
when obtained, must be made a part of the 
Veteran's claims folder.  

A complete rationale must be provided for 
any opinion offered.  Moreover, the 
claims folder and a separate copy of this 
REMAND must be made available to and 
reviewed by the examiners prior to 
completion of the examinations.  In that 
regard, a notation to the effect that 
this record review has taken place must 
be included in the examination reports.  

3.  Then, the RO/AMC should schedule the 
Veteran for a VA examination for the 
purpose of determining the impact that 
his service-connected disabilities have 
on his ability to maintain substantially 
gainful employment.  The claim file must 
be made available prior to completion of 
the evaluation.  Following the history 
and clinical evaluation, and any tests 
that are deemed necessary, the examiner 
is requested to render an opinion as to 
whether that the Veteran's service- 
connected disabilities render him unable 
to secure or maintain substantially (more 
than marginal) gainful employment 
consistent with his education and 
employment experience. In do so, the 
examiner should also address the impact, 
if any, of the Veteran's non-service 
connected disabilities on his ability to 
maintain substantially gainful 
employment.   

If, and only if, it has been determined 
that the Veteran's claimed hypertension 
and kidney disorders either were caused 
or permanently worsened as a result of 
the service-connected disabilities, those 
disorders should also be considered in 
determining whether the veteran is 
unemployable.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

4.  The RO/AMC should then readjudicate 
the Veteran's claims for service 
connection for hypertension, with 
postoperative residuals of coronary 
artery disease and myocardial infarction, 
service connection for kidney disease, 
including nephropathy and entitlement to 
TDIU.  Should the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant action taken on the claims 
for benefits since the issuance of the 
most recent SSOC in June 2009.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.  The issue of entitlement to a total 
disability rating based upon individual unemployability will 
be held in abeyance pending completion of the development 
described above regarding the issues of service connection.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


